Citation Nr: 1502475	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  14-30 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) or because of being housebound (HB).


REPRESENTATION

Veteran represented by:	Kenneth T. DoJaquez, Attorney


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to November 1967.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In an October 2014 letter, his attorney asked that he be given until January 6, 2015 to submit additional evidence.  To date, however, no such additional evidence has been received.

The additional issue of entitlement to service connection for dementia, including as secondary to service-connected posttraumatic stress disorder (PTSD), has been raised by the record.  See January 2013 statement from the attorney and November 2010 report of L.J.-M., Ph.D. suggesting that PTSD places patients at an increased risk of dementia and that the Veteran's longstanding PTSD likely increased his risk for dementia.  This additional claim, however, has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this additional claim, so is referring it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

And as for this SMC claim that is currently before the Board, it requires further development before being decided on appeal, so the Board is remanding it to the AOJ.

Also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).



REMAND

The Veteran has several service-connected disabilities.  They are malaria, rated as 0-percent disabling (i.e., noncompensable), right foot epidermatophytosis, rated as 10-percent disabling, duodenal ulcer, also rated as 10-percent disabling, and anxiety reaction with PTSD, rated as 70-percent disabling.  As well, he has been granted a total disability rating based on individual unemployability (TDIU) due to his service-connected disabilities.  

The Veteran also suffers from nonservice-connected dementia (though, as mentioned, this claim is being referred to consider whether it is secondary to the PTSD, so also a service-connected disability).  Because the record suggests there might be some overlap between symptoms of the service-connected PTSD and the nonservice-connected dementia, a VA examination and medical opinion are needed to assist in deciding this SMC claim.  Namely, a medical opinion is required to determine whether any of the Veteran's PTSD-related symptoms are causing or contributing to his need for A&A.

Moreover, because adjudication of the Veteran's claim of entitlement to service connection dementia, including as secondary to his PTSD, will in turn also affect his claim for SMC based on the need for A&A or because of being HB, these claims are "inextricably intertwined".  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two claims are inextricably intertwined when they are so closely tied together that a final Board decision on one cannot be rendered until the other claim has been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined when the adjudication of one claim could have a significant impact on the adjudication of another claim).  Hence, adjudication of the claim of entitlement to SMC based on the need for A&A or because of being HB must be deferred until the claim of entitlement to service connection for dementia, including as secondary to the service-connected PTSD, is adjudicated.

There are two potential basis of entitlement to secondary service connection, causation and aggravation.  38 C.F.R. § 3.310(a) and (b) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, this SMC claim is REMANDED for the following additional development and consideration:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

First adjudicate the additional claim of entitlement to service connection dementia, including as secondary to the PTSD.  If, after adjudication of that claim, entitlement to SMC based on the need for A&A or because of being HB remains denied, schedule a VA medical examination for an opinion concerning whether any of the symptoms associated with the Veteran's PTSD and/or other service-connected disabilities render him in need of regular A&A and/or HB.  He has dementia and there is some suggestion that his PTSD-related symptoms may be contributing to his inability to function independently - including incomplete orientation, memory and speech deficits, forgetting to eat and take medication, wearing inappropriate clothes, and the like.  Of course, if any other service-connected disability causes the need for A&A of another person and or HB status, the examiner should also so state.  It is most essential the examiner provide explanatory rationale for the opinion, preferably citing to specific evidence in the file supporting conclusions..  

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


